        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DONNA CAVE, et al.,                              )
                  Plaintiffs,                    )
                                                 )
EUGENE LEVY, et al.,                             )
                  Consolidated Plaintiffs,       )          Case No. 4:18-cv-00342-KGB
                                                 )
THE SATANIC TEMPLE, et al.,                      )
               Intervenors,                      )
                                                 )
      v.                                         )
                                                 )
JOHN THURSTON, Arkansas Secretary                )
of State, in his official capacity,              )
                         Defendant.              )

      MOTION TO QUASH THE SUBPOENA OF MR. ROGER QUATTLEBAUM

       COMES NOW, non-party American History and Heritage Foundation (“AHHF”), being

in possession of certain records and information subject to a subpoena issued to Mr. Roger

Quattlebaum, in his individual capacity on September 1st, 2021 by the Orsi Plaintiffs in this case,

and respectfully moves this Court to quash said subpoena, or to restrict the testimony of its

treasurer, Roger Quattlebaum at a hearing on September 8, 2021, to that given in his individual

capacity, for the reasons given below.

                                         INTRODUCTION

       “Individual and corporate representative depositions serve distinct purposes, impose

different obligations on a party, and involve different ramifications.” Lawson v. Spirit

Aerosystems, No. 18-1100-EFM-ADM, 2020 U.S. Dist. LEXIS 46624, at *15-16 (D. Kan. Mar.

18, 2020). The Orsi Plaintiffs are attempting to evade this distinction by demanding to depose

AHHF’s treasurer in his individual capacity, even though they seek information regarding AHHF

that is properly its own to give and documents that are properly the property of, and in the
        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 2 of 14




possession of, AHHF. Thus, the information and documents should instead be sought from the

organization under Federal Rule of Civil Procedure 30(b)(6). The distinction between the

deposition of an individual and a corporate representative is important for procedural and

substantive reasons.

       The underlying subpoena to Mr. Quattlebaum that has prompted this motion does not seek

records, but merely states: “Note: An Order to Show Cause has been issued in this matter. A copy

of the Order and the separate order scheduling the hearing are attached hereto.” The show-cause

hearing seeks “[a]ny documents of the AHHF regarding the erection of a Ten Commandments

monument on the state capitol grounds” and “[a]ll financial records of the AHHF reflecting funds

raised for the erection of a Ten Commandments monument on the state capitol grounds or the

expenditure of any funds for the erection of the Ten Commandments monument on the state capitol

grounds.” Doc. # 80 at 3.

       Those documents do not belong to Mr. Quattlebaum as an individual. They belong to

AHHF. Thus, a subpoena to the proper third-party deponent, or witness, for the records and

information sought must be directed at AHHF, and this Court cannot permit the Orsi Plaintiffs to

do an end-run around Federal Rule of Civil Procedure 30(b)(6) by allowing them to inappropriately

subpoena individuals who are also Officers of AHHF, and then ask them about records in their

capacity as representatives of AHHF through the individual-capacity subpoena that is obviously

seeking corporate records. If the Orsi Plaintiffs need these records or information about the

corporation, they should be sought through the proper issuance of a subpoena to AHHF as the

records’ owner.




                                               2
        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 3 of 14




        In order to protect its procedural and substantive rights, AHHF also asks this Court to limit

any testimony that Mr. Quattlebaum gives on September 8, 2021, to topics within his personal

knowledge that do not call on him to represent the position of AHHF.

                                           ARGUMENT

I.      Permitting the Orsi Plaintiffs to circumvent Rule 30 is a procedural problem.

        Though a person may be deposed in both his corporate and individual capacities, there is a

real, substantive distinction between a corporate capacity and individual capacity deposition, and

the two depositions should be taken separately. Sabre v. First Dominion Capital, L.L.C., 01 Civ.

2145 (BSJ)(HBP), 2001 U.S. Dist. LEXIS 20637, at *3 (S.D.N.Y. Dec. 10, 2001). The subpoena

was directed to “Mr. Roger Quattlebaum.” See copy of subpoena marked as Exhibit A. This

clearly addresses Mr. Quattlebaum in his personal capacity as an individual; either way it is not

directed to AHHF. And though AHHF as a corporate entity may be served a subpoena through

service on its officers, the subpoena must be addressed to the entity if the testimony and documents

sought belong to the entity. Alexander v. FBI, 186 F.R.D. 21, 41 (D.D.C. 1998) (addressing

subpoena to named individual with only his corporate title without any mention of corporation

itself is not a subpoena to the corporation).

        This is a distinction with a difference. A person testifying in his individual capacity must

bear the costs of his own attorney, if he chooses to bring one, whereas a deponent in his corporate

capacity is represented by the corporation’s attorney. This gives the corporation, through its

counsel, the ability to raise objections to questions that threaten its interests, objections that the

individual’s attorney may not raise because they do not necessarily threaten the individual’s

interests.




                                                  3
        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 4 of 14




The corporation alone has the right under Rule 30 to choose which corporate representative it

designates to provide its testimony: “The named organization must designate one or more officers,

directors, or managing agents, or designate other persons who consent to testify on its behalf; and

it may set out the matters on which each person designated will testify.” Fed. R. Civ. Pro. 30(b)(6).

The Orsi Plaintiffs deny AHHF its right under Rule 30 to designate a person besides Mr.

Quattlebaum to testify on the organization’s behalf, such as an employee or other officer who may

have more specialized knowledge of the topics to be discussed. This is why, under the Fed. R. Civ.

Pro. 30(b)(6) the issuer of the subpoena “must describe with reasonable particularity the matters

for examination.” Fed. R. Civ. Pro. 30(b)(6).

       The corporation is also the appropriate entity to assert privileges over its materials. Because

corporations “can only act through agents, courts have held that any privilege that attaches to

communications on corporate matters between corporate employees and corporate counsel belongs

to the corporation, not to the individual employee.” United States v. Int’l Bhd. of Teamsters, 119

F.3d 210, 215 (2d Cir. 1997); see also Diversified Indus., Inc. v. Meredith, 572 F.2d 596, 611 n.5

(8th Cir. 1977). Here, the First Amendment privileges belong to AHHF as an expressive, nonprofit

association, and because AHHF holds the privileges it should be the one to assert them.

       Finally, courts recognize that Rule 30(b)(6) subpoenas have different standards from those

of individual subpoenas because of the unique challenge of having a single person speak in a way

that is binding on the organization. Courts also push counsel to be as specific as possible in their

notice and to identify with particularity matters for examination in order to ensure the corporation

can select the right individual with specialized knowledge of each topic. Id. at *20-21. And courts

limit such subpoena to the information an individual would know in his corporate capacity,

upholding objections to questions that are personal or individual in nature. Eli Lilly & Co. v. Arch




                                                 4
        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 5 of 14




Ins. Co., No. 1:13-cv-01770-LJM-TAB, 2017 U.S. Dist. LEXIS 105833, at *14 (S.D. Ind. July 10,

2017). By questioning Mr. Quattlebaum in his individual capacity, while asking him about topics

related to AHHF in his generalized role as Treasurer, the Orsi Plaintiffs skip over the safeguards

courts have created for corporate witnesses.

       For these reasons, this Court should quash the subpoena of Mr. Quattlebaum, or in the

alternative, limit his testimony to only his individual capacity and topics within his personal

knowledge that do not call on him to represent the position of AHHF.

II.    AHHF’s substantive constitutional rights are violated if the Court permits the Orsi
       Plaintiffs to call Mr. Quattlebaum, in his individual capacity and demand he answer
       questions on behalf of AHHF.

       Though these procedural safeguards are important, AHHF is deeply concerned that the Orsi

Plaintiffs will violate the organization’s constitutional rights through its subpoena of Mr.

Quattlebaum. AHHF believes the appropriate procedural path forward is for the Orsi Plaintiffs to

subpoena AHHF as an organization, provide a “description with reasonable particularity [of ] the

matters for examination.” Fed. R. Civ. Pro. 30(b)(6). and then AHHF can bring any appropriate

motion to quash, once AHHF understood what the matters for examination were, by way of

example, asserting AHHF’s First Amendment privilege. However, if the Court feels the Orsi

Plaintiffs have appropriately sought information from Mr. Quattlebaum in his individual capacity,

then in the alternative, AHHF objects to any discovery of its private associational information

being discussed or requested from the witness sf.

       Since the Supreme Court first decided NAACP v. Alabama in 1958, courts have recognized

the important First Amendment associational rights at stake when government officials or private

parties using governmental power subpoena private donor and member information from nonprofit

associations. NAACP v. Alabama ex rel. Patterson, 357 U. S. 449, 462 (1958). This very court was

one of the first to apply NAACP a decade after it was decided, quashing subpoenas served on a


                                                5
         Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 6 of 14




political party and its bank seeking contributor information. Pollard v. Roberts, 283 F.Supp. 248,

256 (E.D. Ark. 1968) (three-judge panel), aff’d per curiam, 393 U.S. 14 (1968). And the U.S.

Supreme Court just confirmed these principles just months ago, reaffirming “the vital relationship

between freedom to associate and privacy in one’s associations.” Ams. for Prosperity Found. v.

Bonta, 141 S. Ct. 2373, 2382 (2021) (quoting NAACP).

        AHHF asserts that a First Amendment privilege covers its private contributor information

held by AHHF and sought by the Orsi Plaintiffs from Mr. Quattlebaum. Fed. R. Civ. Pro. 26(b)

(“Parties may obtain discovery regarding any nonprivileged matter…”) (emphasis added). As this

Court has already said, the First Amendment provides private organizations a privilege against

discovery which infringes on their constitutional rights. Doc. #116 at 14.1 This privilege protects

“the significant right of freedom of association grounded in the First Amendment [which] may

limit [subpoena] access to, among other things, an organization’s membership and contributor

lists.” Baldwin, 648 F.2d at 487. Accord Savola v. Webster, 644 F.2d 743, 746 (8th Cir. 1981)

(“mandatory disclosures of political association, whether it be through interrogatory answers as in

the case at bar, through the use of an administrative summons by the IRS causing disclosure of

membership in dissident organizations, or through a state statute authorizing the state prosecuting

attorney to subpoena political party records have been held to trigger first amendment

considerations.”) (cleaned up).

        As an initial matter, it is AHHF’s burden as the objecting party to show a First Amendment

interest is at stake, such that the privilege applies. Doc. 116 # at 15. Such a burden may be carried

by, for instance, sworn statements “detailing the adverse effects of the summons on [AHHF’s]

organizational and fundraising activities.” See United States v. Citizens State Bank, 612 F.2d 1091,


1
 See Baldwin v. Commissioner, 648 F.2d 483, 487 (8th Cir. 1981); In re Motor Fuel Temperature Sales Practices
Litig., 641 F.3d 470, 481 (10th Cir. 2011); Grandbouche v. Clancy, 825 F.2d 1463, 1466 (10th Cir. 1987).


                                                       6
         Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 7 of 14




1094 (8th Cir. 1980).2 “The burden of the proponent of the privilege is light, given the crucial

place speech and associational rights occupy under our constitution.” Doc. # 116 at 15, quoting

Ass’n of Equip. Mfrs. v. Burgum, 427 F. Supp. 3d 1082, 1098 (D.N.D. 2019) (quoting Flynn v.

Square One Distribution, Inc., No. 6:16-mc-25-Orl-37TBS, 2016 U.S. Dist. LEXIS 68645, at *7

(M.D. Fla. May 25, 2016)).

         AHHF already introduced to this Court the sworn statement of its treasurer, Roger

Quattlebaum, who testified:

         “Having been involved in fundraising activities for AHHF, the accounting for funds

         raised on behalf of our organization and in direct communication with many of our

         members and financial contributors, that if it were to be made known to them that

         their identities and their amounts of financial contributions were potentially to be

         disclosed to those organizations that seek to undermine what it is they thought

         important enough to contribute to, that it would have a significant chilling effect on

         our efforts to fundraise or otherwise to increase our membership.”

Doc. #133 at 17. He further stated: “I, likewise, would be less inclined to engage in public activities

in support of our efforts . . . since the rhetoric of the opponents of this cause exposes our

organization to unnecessary fear for our personal safety and harassment . . . .” Id.

         Mr. Quattlebaum’s affidavit closely resembles the testimony the Northern District of

Illinois found sufficient in In re Heartland Inst., No. 11 C 2240, 2011 U.S. Dist. LEXIS 51304

(N.D. Ill. May 13, 2011). There, the president of a nonprofit institute who was responsible for

fundraising testified in an affidavit that his organization would lose donations if the donors were

publicly disclosed, especially when the organization the organization had promised them


2
 Though these cases are forty years old, they remain the governing law in this circuit. Light of the World Gospel
Ministries v. Walthill, 336 F.R.D. 567, 572 (D. Neb. 2020).


                                                         7
        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 8 of 14




anonymity. Id. at *13-14. AHHF has similarly given its donors the opportunity to give

anonymously, and would betray that trust if it allowed its private information to be disclosed. The

president’s single affidavit was sufficient to successfully assert the privilege.

       Mr. Quattlebaum’s assertion that AHHF would lose current and future donors if their

identities were disclosed is also backed up by numerous court cases recognizing this common-

sense fact. United States Servicemen’s Fund, 488 F.2d at 1265-67 (donor disclosure makes

fundraising more difficult); In re Bay Area Citizens Against Lawsuit Abuse, 982 S.W.2d 371, 379

(Tex. 1998) (same); Nat’l Fed’n of Republican Assemblies v. United States, 218 F. Supp. 2d 1300,

1312 n.13 (S.D. Ala. 2002) (same); Vote Choice, Inc. v. Di Stefano, 814 F. Supp. 195, 200 (D.R.I.

1993) (same); Nat’l Rifle Ass’n v. City of L.A., 2:19-cv-03212-SVW-GJS, at *18-19 (C.D. Cal.

Dec. 19, 2019) (same). As Judge Martinotti noted recently, donors to advocacy organizations

operate in “a climate marked by the so-called cancel or call-out culture that has resulted in people

losing employment, being ejected or driven out of restaurants while eating their meals; and where

the Internet removes any geographic barriers to cyber harassment of others.” Ams. for Prosperity

v. Grewal, No. 3:19-cv-14228-BRM, 2019 U.S. Dist. LEXIS 170793, *61 (D.N.J. Oct. 2, 2019).

As the Supreme Court acknowledged in a recent case, “The deterrent effect [of donor disclosure]

feared by these organizations is real and pervasive” in our modern cancel culture. Ams. for

Prosperity Found., 141 S. Ct. at 2388.

       Mr. Quattlebaum’s concerns about harassment are also well justified. Organizations may

show threats to their private donors are well-founded by showing that publicly identified officers

of the organization have been subject to harassment. Rio Grande Found. v. Oliver, 2020 U.S. Dist.

LEXIS 191571, at *33 (D.N.M. Oct. 14, 2020) (“the best evidence of whether there is a reasonable




                                                  8
        Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 9 of 14




probability RGF’s donors would face threats and reprisals is what RGF and persons associated

with it have experienced in the last approximately 20 years of RGF’s advocacy.”).

       Having shown that AHHF’s First Amendment rights are burdened by Mr. Quattlebaum’s

potential testimony related to anything in his knowledge of his official positions within AHHF,

the standard then shifts to the party seeking the material to show their need for it. Citizens State

Bank, 612 F.2d at 1094. This is a high bar: “the party seeking the discovery must show that the

information sought is highly relevant to the claims or defenses in the litigation--a more demanding

standard of relevance than that under Federal Rule of Civil Procedure 26(b)(1).” Perry v.

Schwarzenegger, 591 F.3d 1126, 1141 (9th Cir. 2010). Therefore, “the party seeking the

information or documents [must] show a compelling need for the information.” Doc. # 116 at 15.

See Citizens State Bank, 612 F.2d at 1094 (quoting Pollard, 283 F. Supp. at 256-257) (“[d]isclosure

of the identities of members of the group can be compelled only by showing that there is a rational

connection between such disclosure and a legitimate [discovery] end, and that the [discovery]

interest in the disclosure is cogent and compelling”).

        The Orsi Plaintiffs cannot meet this high bar to show a “compelling need” for the

anonymous donor information. AHHF and Sen. Rapert have already turned over the names of

hundreds of donors to the public AHHF GoFundMe.com campaign, specific to the Arkansas

Capitol monument. The only names that remain private are those of several GoFundMe.com

donors who asked to remain anonymous and donors to AHHF’s general fund. The names of a few

additional donors to the GoFundMe are hardly necessary when the Plaintiffs already have hundreds

of other names for their purposes. Moreover, none of the anonymous donors gave more than $1,000

(see Privilege Log Doc. #133); the fact that they were all relatively small donors compared to

AHHF’s overall budget also indicates their minimal relevance. Similarly, the names of donors to




                                                 9
           Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 10 of 14




AHHF’s general fund are much less relevant to this case because those donors give to support any

number of programs, including AHHF’s operational expenses and its many initiatives other than

the Arkansas Capitol monument. See Allison Hayward, “Junk Disclosure,” Institute for Free

Speech (Feb. 11, 2011).3 Quite simply, in the context of this case, given the information already

provided, there is no “compelling need” to force AHHF to betray its anonymous donors’ trust for

a marginal amount of additional discoverable information about small-dollar donors.

           AHHF further objects to the subpoenaing of Mr. Quattlebaum, and asked the court to quash

such subpoena, where the internal AHHF documents which may be in the possession of the

corporation relate to its strategy and tactics. See Doc. # 80 at 3, item a (seeking “[a]ny documents

of the AHHF regarding the erection of a Ten Commandments monument”). Internal strategy

documents of a publicly engaged nonprofit expressive association like AHHF are also covered by

the First Amendment privilege.4 See Doc. #116 at 14. AHHF also rejects the application of a free-

exercise doctrine, Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 540

(1993), to an Establishment Clause case. But AHHF does not believe that the Court needs to rule

on any of these objections because it did not identify any documents for the privilege log it

submitted to the Court, Doc. 133, that would be appropriate to ask the witness about at the hearing

on September 8th, 2021.


3
    Available at https://www.ifs.org/blog/junk-disclosure-a-series-on-stupid-disclaimers/.
4
  In re Motor Fuel Temperature Sales Practices Litig., 641 F.3d 470, 481 (10th Cir. 2011) (discovery order “requires
trade groups and their members to disclose to a private party their communications regarding strategy for lobbying”);
Perry v. Schwarzenegger, 591 F.3d 1126, 1141 (9th Cir. 2010) (“internal campaign communications” of an initiative
committee); AFL-CIO v. FEC, 333 F.3d 168, 176-78 (D.C. Cir. 2003) (“detailed descriptions of training programs,
member mobilization campaigns, polling data, and state-by-state strategies”); Fed. Election Com. v. La Rouche
Campaign, 817 F.2d 233, 234 (2d Cir. 1987) (lists of contributors, contribution solicitors, and those contacted for
contributions who did not give); Fed. Election Com. v. Fla. for Kennedy Comm., 681 F.2d 1281, 1281 n.1 (11th Cir.
1982); Fed. Election Com. v. Machinists Non-Partisan Political League, 655 F.2d 380, 382 (D.C. Cir. 1981); Ass’n
of Equip. Mfrs., 427 F. Supp. 3d at 1099 (“communications and discussions that are internal to [trade association] and
are about (1) problems with manufacturers and their contracts, (2) what relief should be sought from the state
legislature, (3) reasons for retention of outside counsel with respect to legislative solutions, and (4) lobbying strategy
and tactics, all lie at the core of and are protected from disclosure in this instance by the First Amendment.”).


                                                           10
       Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 11 of 14




                                        CONCLUSION

       In order to protect its procedural and substantive rights, non-party AHHF moves this Court

to quash the subpoena issued to Mr. Roger Quattlebaum for his testimony related to the Show

Cause hearing on September 8, 2021, and for a protective order for its privileged documents and

asks that the Court not permit the Orsi Plaintiffs to take call or inquiry from Mr. Quattlebaum

anything within his knowledge as an officer of AHHF without a proper subpoena issued under

Rule 30(b)(6).

                                             Respectfully submitted,

                                             By /s/ Travis W. Story
                                             Travis W. Story, AR Bar No.: 2008274
                                             travis@storylawfirm.com
                                             Gregory F. Payne, AR Bar No.: 2017008
                                             Story Law Firm. PLLC
                                             greg@storylawfirm.com
                                             3608 Steele Blvd., Suite 105
                                             Fayetteville, AR 72703
                              And
                                             Brian K. Kelsey
                                             Daniel R. Suhr
                                             Liberty Justice Center
                                             141 W. Jackson Blvd., Suite 1065
                                             Chicago, Illinois 60604
                                             bkelsey@libertyjusticecenter.org
                                             dsuhr@libertyjusticecenter.org
                                             Pro Hac Vice
                                             Attorneys for non-party AHHF

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 7th, 2021, a true and correct copy of the foregoing
Response to Motion for Order to Show Cause is being served upon the following counsel of
record via the Court’s e-filing system.

                                              /s/ Travis W. Story
                                                 Travis W. Story




                                                11
                    Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 12 of 14
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action                                  EXHIBIT A

                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place:                                                                                      Courtroom No.:
                                                                                            Date and Time:

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                               OR


                                            Signature of Clerk or Deputy Clerk                               Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                 , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 13 of 14



                                                                                                  (Page 2)
                    )   Subpoena to Appear and   Testil   at a Hearing or Trial in a Civil Action
AO 88 (Rer'.02/14

Civil Action     1r.16.   4:1 8-cv-00342-KGB


                                                          PROOF OF SERVICE
                                                                                  required                                    Fed' R' civ' P' 45')
                          (This section should not be Jited with the court unless
                                                                                                                       b-v-



                                                    (name of indit'idual and title' if an1)
          I received this subpoenafor
 on{datel   {       -3o -Z,oz I
      A3        served the subpoena by delivering a
                                 \{
                                                                              to the named Person as follows:
                                                                                                                                                      z
                                                                                                                                                                   D
                                                                                                                                                                   b


          "-/                                                                                        ofi   (date1                          ,-rc2 P'
          3     I returned the subpoena unexecuted because



                                                                                                                I have also
                                                           the United States. or one of its officers or agents,
           Unless the subpoena u,as issued on behalf of                                                    in the amount of
                                                            aftendance. and the mileage allowed by law"
           tendered to the witness the fees for one da,v's
            $


  Mv fees are       $      3le,O O                  for travel and        $                                  for services. for     a total   of$     g0d? o-   o
            I declare under penaltl of perjury that this
                                                         information is true



  nut",   €'        -<o ^202 I                                                                                      Serr,'er's signature




                                                                                                                Printed name and titl e




                                                                                                     L,-.-r{{'                 'e&<,Nq                    7   ?.1(\
   A dditional information regarding
                                     attempted servi ce' etc'
                     Case 4:18-cv-00342-KGB Document 158 Filed 09/07/21 Page 14 of 14
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
